                       1        Patrick L. Deedon, State Bar No.: 245490
                                David J. King, State Bar No. 244587
                       2        MAIRE & DEEDON
                       3        2851 Park Marina Dr., #300
                                Post Office Drawer 994607
                       4        Redding, California 96099-4607
                                (530) 246-6050 / 246-6060 (fax)
                       5        pdeedon@maire-law.com
                       6        dking@maire-law.com

                       7        Attorney(s) for Defendants,
                                MOUNTAIN CIRCLE CORPORATION,
                       8        SHAUNA ROSSINGTON, individually and
                       9        SETH SHEPARD, individually

                     10
                     11                                         UNITED STATES DISTRICT COURT
                     12
                                                               EASTERN DISTRICT OF CALIFORNIA
                     13
                                                                       SACRAMENTO DIVISION
                     14
                     15
                     16
                     17           MICHIELLE NOONBERG,                                      CASE NO.:        2:18-cv-03255-KJM-DMC
                     18           SANDRA JERSEY,
                                  RACHEL MOORE,
                     19           JAMILYN PURVIS,                                          ORDER CONTINUING STATUS
                                  ANNA LAWSON,                                             CONFERENCE AND EXTENSION TO
                     20           JOSIE LITCHFIELD,                                        FILE RESPONSIVE PLEADING TO
                     21                                                                    PLAINTIFFS’ FIRST AMENDED
                                          Plaintiffs,                                      COMPLAINT
                     22
                                  vs.
                     23
                     24           MOUNTAIN CIRCLE FAMILY
                                  SERVICES, INC., a California corporation,
                     25           SHAUNA ROSSINGTON, individually,
                                  SETH SHEPARD, individually, and
                     26           DOES 1 through 20, inclusive,
                     27
                                       Defendants.
                     28           ____________________________________/
Maire & Deedon
2851 Park Marina Dr. Ste. 300
P.O. Drawer 994607              ___________________________________________________________________________________________________ PAGE 1
Redding, CA. 96099-4607         [PROPOSED] ORDER CONTINUING STATUS CONFERENCE AND EXTENSION TO FILE RESPONSIVE
(530) 246-6050                  PLEADING TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
                       1
                                         Based upon a finding of good cause as set forth in the parties’ stipulation,
                       2
                                         IT IS HEREBY ORDERED:
                       3
                                         That the Status Conference date of June 14, 2019, in Sacramento, CA, is hereby continued
                       4
                                and the matter is reset for Status Conference on July 10, 2019 at 10:00 a.m., before the
                       5
                                undersigned in Redding, CA.1 Counsel located in Redding shall appear personally. Counsel
                       6
                                located in Sacramento may appear by telephonic appearance arranged through CourtCall.
                       7
                                Additionally, Defendants’ responsive pleading shall be due on August 15, 2019.
                       8
                       9
                     10
                                Dated: June 10, 2019
                     11                                                                     ____________________________________
                     12                                                                     DENNIS M. COTA
                                                                                            UNITED STATES MAGISTRATE JUDGE
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27                  1
                                                 The parties had stipulated to a continuance to July 23, 2019. The court, however, is not available

                     28         on that date.
Maire & Deedon
2851 Park Marina Dr. Ste. 300
P.O. Drawer 994607              ___________________________________________________________________________________________________ PAGE 2
Redding, CA. 96099-4607         [PROPOSED] ORDER CONTINUING STATUS CONFERENCE AND EXTENSION TO FILE RESPONSIVE
(530) 246-6050                  PLEADING TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
